DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/01/2021 has been entered. Claims 1-14 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/01/2021, with respect to the rejection(s) of claim(s) 1-11, which are amended, have been fully considered but are not persuasive. The amendments have added a memory and a processor, as additional elements, however these are understood as a general purpose generic computer which does not provide an inventive concept. The further added limitations merely expand upon the mental process of evaluating a driver’s skill.
	Examiner suggests adding a step incorporating ideas of outputting the skill valuation sound output or display to a crew of the vehicle for use in determining the driver’s skill, to incorporate the abstract idea into a practical application. Claim 14, is close to overcoming the 101, perhaps a wherein clause describing the application of the information of the driver’s skill may overcome the rejection. 
	
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/01/2021, with respect to the §112(F) claim interpretation of claim(s) 1-11, which are amended, have been fully considered and are persuasive. The claims have sufficient structure and claim interpretation under §112F is no longer required.

In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/01/2021, with respect to the §103 rejection of claim(s) 1-11, which are amended, have been fully considered and are persuasive. Therefor the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “stop to evaluate the driver's skill when conditions (a), (b) and (c) are satisfied”, however it is unclear what is ‘stopped’ in order to evaluate the driver’s skill, whether the vehicle, the processing, or the determining for a reference vehicle. To further prosecution this limitation will be interpreted as “
	Examiner also notes that the claimed limitations state “evaluate the driver's skill when conditions (a), (b) and (c) are satisfied; continue to evaluate driver's skill when conditions (a), (b) or (c) are not satisfied”. In other words it appears that that the skill is evaluated regardless of the conditions. Please check that this is intended.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claim is found to be directed toward a system. The Claim 1 recites “determine whether a degree of approach between an object present in a periphery of a vehicle and the vehicle is a predetermined 5degree or more”, “based on the relative position evaluate a driver's skill in driving the vehicle as higher when the vehicle travels at a position closer to a center of the traveling lane and the first degree of approach is lower than the first predetermined degree”, “ evaluate the driver's skill as higher when the vehicle travels away from the first object”, and “evaluate the driver's skill as lower when the vehicle travels at a position closer to a center of the traveling lane and the first degree of approach is the first predetermined degree or more”, which analyzed under Step 2A Prong One, is understood as reciting a mental process.  The claim also recites additional elements of “a memory”, and “one or more processors” which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also recites additional elements of “acquire a relative position of the vehicle to acquire a relative position of the vehicle with respect to a traveling lane along which the vehicle travels”, which analyzed under Step 2A Prong Two is understood as insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept.

	Claims 2-10 recite additional elements of “determine whether a degree of approach between a first object present in the traveling lane along which the vehicle travels and the vehicle in a traveling direction of the vehicle is a first predetermined degree or more”, “exclude an interval in which it is determined … that the degree of approach is the first predetermined degree or more from a target for evaluation”, “detect the first object present in the traveling direction of the vehicle in the traveling lane along which the vehicle travels”, “determine whether a degree of 10approach between a second object present in an adjacent lane adjacent to a lane along which the vehicle travels and the vehicle in a traveling direction of the vehicle is a second predetermined degree or more”, “determine whether a degree of approach between the second object and the traveling lane along which the vehicle travels in a lateral direction is a third predetermined degree or more”, “detect the second object present in the adjacent lane”, “set an interval in which it is determined … that the degree of approach is less than a predetermined 25degree as a target for evaluation”, “determine whether a degree of approach between the object and the vehicle is a predetermined degree or more using an 5index based on a distance between the object and the vehicle in a traveling direction and a relative speed between the object and the vehicle”, “refer to the relative position 10acquired … in real time and thereby evaluate a driver's skill in driving as higher as the vehicle travels at a position closer to a center of the traveling lane, and interrupt the evaluation in a case where it is determined by the approach determiner that the degree of approach is a predetermined degree or more”, “evaluate a driver's skill in driving as higher as the vehicle travels at a position closer to a center of the traveling lane”,  and “resume the evaluation in a case where it is determined by the approach determiner that the degree of approach is less than a predetermined degree” which analyzed under Step 2A Prong One, is understood as reciting a mental process.  The claims also recites additional elements of “communicate with the vehicle to acquire information for evaluating the driver's skill based on the information provided by the vehicle”, which analyzed under Step 2A Prong Two is understood as insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept.

	Claim 13 is substantially similar to claim 1 above, and therefore rejected under §101 for the same reasons as claim 1. Claim 13 differs in that limitations of “exclude an interval in which it is determined that the second degree of approach is the second predetermined degree or more from a target for evaluation; and resume evaluating the driver's skill in a case where a predetermined time has elapsed after the vehicle passes the first object” are included. However ‘excluding an interval’ from evaluation and resuming evaluation after a time, are mental processes that can be performed in the human mind.

	Claim 14, as best understood see §112(F), depends on claim 13 and includes determining “the reference vehicle is present and travelling along a lane adjacent to the travelling lane”, “a third degree of approach between the reference vehicle and the vehicle is a third reference degree or more”, and “a fourth degree of approach between the reference vehicle and the first lane in a lateral direction is a fourth reference degree or more”, also “evaluate the driver's skill when conditions (a), (b) and (c) are satisfied”, “evaluate driver's skill when conditions (a), (b) or (c) are not satisfied” which analyzed under Step 2A Prong One, is understood as reciting a mental process.  The claim also recites additional elements of “provide information of the driver's skill by employing an output device”, which analyzed under Step 2A Prong Two is understood as insignificant extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHON G FOLEY/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668